Exhibit 10.1
[Form of]
2011 Equity Incentive Plan
Restricted Share Unit Agreement
1. Grant of Award. This Agreement evidences the grant by Vistaprint N.V., a
Netherlands company (the “Company”), on %%OPTION_DATE,’Month DD, YYYY’%-% to
%%FIRST_NAME%-% %%LAST_NAME%-% (the “Participant”) of %%TOTAL_SHARES_GRANTED%-%
restricted share units (the “Units”) with respect to a total of
%%TOTAL_SHARES_GRANTED%-% ordinary shares of the Company, €0.01 par value per
share (the “Shares”), on the terms of this Agreement and the Company’s 2011
Equity Incentive Plan (the “Plan”).
     Except as otherwise indicated by the context, the term “Participant,” as
used in this award, is deemed to include any person who acquires rights under
this award validly under its terms.
2. Vesting.
     (a) Subject to the terms and conditions of this award, the Units vest in
accordance with the following schedule. On each vesting date, each Unit becoming
vested is automatically converted into a Share on a one-to-one basis.

  •   25% of the original number of Units on %%VEST_DATE_PERIOD1,’Month DD,
YYYY’%-%, and

  •   an additional 6.25% of the original number of Units at the end of each
successive three-month period after the date immediately above until the third
anniversary of such date.

     (b) This vesting schedule requires that, at the time any Units vest, the
Participant is, and has been at all times since the date in Section 1 above on
which the Units were granted, an employee, officer or director of, or consultant
or advisor to, the Company or any parent or subsidiary of the Company as defined
in Section 424(e) or (f) of the United States Internal Revenue Code of 1986, as
amended, and any regulations promulgated thereunder (the “Code”). Therefore, the
Participant expressly accepts and agrees that any termination of his or her
relationship with the Company for any reason whatsoever (including without
limitation unfair or objective dismissal, permanent disability, resignation or
desistance) automatically means the forfeiture of all of his or her unvested
Units, with no compensation whatsoever. The Participant acknowledges and accepts
that this is an essential condition of this Agreement and expressly agrees to
this condition. If the Participant is employed by a parent or subsidiary of the
Company, any references in this Agreement to employment by or with the Company
or termination of employment by or with the Company are instead deemed to refer
to such parent or subsidiary.
     (c) If for any reason the Participant ceases to be an employee officer or
director of, or consultant or advisor to, the Company or any parent or
subsidiary of the Company as defined in Section 2(b) above, then the vesting of
Units ceases and the Participant has no further rights with respect to any
unvested Units. If the Participant violates the non-competition or
confidentiality provisions of any employment contract, confidentiality and
nondisclosure agreement or other agreement between the Participant and the
Company or a parent or subsidiary of the Company, then the vesting of Units
ceases, and this award terminates immediately upon such violation.
3. Timing and Form of Distribution. The Company shall distribute to the
Participant Shares on a one-to-one basis with respect to the Units that become
vested on each vesting date, as soon as practicable after each vesting date but
in no event later than 45 days after the applicable vesting date, except that in
the case of Participants who are not subject to U.S. income taxes on this award,
the Distribution Date may be a later date if required by local law. Each date of
distribution of Shares is referred to as the “Distribution Date.” The
Participant receives distributions only with respect to his or her vested Units

1



--------------------------------------------------------------------------------



 



and has no right to a distribution of Shares with respect to unvested Units
unless and until such Units vest. Once a Share with respect to a vested Unit has
been distributed pursuant to this award, the Participant has no further rights
with respect to that Unit.
4. Withholding. The Participant is required to satisfy the payment of any
Withholding Taxes required to be withheld with respect to the vesting of Units.
“Withholding Taxes” includes, as applicable and without limitation, federal,
state, local, foreign and provincial income tax, social insurance contributions,
payroll tax, payment on account or other tax-related items. The Participant
acknowledges that the ultimate liability for all taxes relating to this award is
and remains the Participant’s responsibility and may exceed the amount that the
Company withholds. The Company has no obligation to structure the terms of this
award to reduce or eliminate the Participant’s liability for Withholding Taxes
or to achieve any particular tax result. Furthermore, if the Participant is
subject to tax in more than one jurisdiction, the Participant acknowledges that
the Company may be required to withhold or account for Withholding Taxes in more
than one jurisdiction. In order to satisfy the Withholding Taxes owed with
respect to the vesting of Units, the Participant agrees as follows:
     (a) Unless the Company, in its sole discretion, determines that the
procedure set forth in this Section 4(a) is not advisable or unless the
Participant is subject to Swiss income taxes on any income from this award, at
the Distribution Date the Company shall withhold a number of Shares with a fair
market value equal to the amount necessary to satisfy the minimum amount of
Withholding Taxes due on such Distribution Date.
     (b) If the Company, in its sole discretion, determines that the procedure
set forth in Section 4(a) is not advisable or sufficient or if the Participant
is subject to Swiss income taxes on any income from this award, then the
Participant, as a condition to receiving any Shares upon the vesting of Units,
shall (i) pay to the Company, by cash or check, or in the sole discretion of the
Company, payroll deduction, an amount sufficient to satisfy any Withholding
Taxes or otherwise make arrangements satisfactory to the Company for the payment
of such amounts (including through offset of any amounts otherwise payable by
the Company to the Participant, including salary or other compensation); or
(ii) if the Company permits, make an arrangement that is acceptable to the
Company with a creditworthy broker to sell, at the market price on the
applicable Distribution Date, the number of Shares that the Company has
instructed such broker is necessary to obtain proceeds sufficient to satisfy the
Withholding Taxes applicable to the Shares to be distributed to the Participant
on the Distribution Date (based on the fair market value of Shares on the
Distribution Date) and to remit such proceeds to the Company; or (iii) only if
the Participant is subject to Swiss income taxes on any income from this award,
instruct the Company to withhold Shares as set forth in Section 4(a) above. The
Participant agrees to execute and deliver such documents as may be reasonably
required in connection with the sale of any Shares pursuant to this
Section 4(b).
5. Nontransferability of Award. The Participant shall not sell, assign,
transfer, pledge or otherwise encumber this award, either voluntarily or by
operation of law, except by will or the laws of descent and distribution.
However, with respect to any award that is exempt from the provisions of
Section 409A of the Code and the guidance thereunder (“Section 409A”) or with
respect to a Participant who is not subject to U.S. income taxes on any income
from this award, the Participant may transfer the award (a) pursuant to a
qualified domestic relations order or (b) if the Company consents, to or for the
benefit of any immediate family member, family trust, family partnership or
family limited liability company established solely for the benefit of the
holder and/or an immediate family member of the holder, if, in each case, as a
condition to the transfer the transferee agrees to be subject to, and bound by,
the terms of this Agreement. However, the Participant shall not transfer this
award to any proposed transferee if, with respect to such proposed transferee,
the Company would not be eligible to use a Form S-8 for the registration of the
issuance and sale of the Shares subject to this award under the United States
Securities Act of 1933, as amended.

2



--------------------------------------------------------------------------------



 



6. No Right to Employment or Other Status. This award shall not be construed as
giving the Participant the right to continued employment or any other
relationship with the Company or any parent or subsidiary of the Company. The
Company and any parent or subsidiary of the Company expressly reserve the right
to dismiss or otherwise terminate its relationship with the Participant free
from any liability or claim under the Plan or this award, except as expressly
provided in this award.
7. No Rights as Shareholder. The Participant has no rights as a shareholder with
respect to any Shares distributable under this award until such Shares are
issued to the Participant.
8. Provisions of the Plan. This award is subject to the provisions of the Plan,
a copy of which is furnished to the Participant with this award.
9. Nature of the Grant. By accepting this Agreement, the Participant
acknowledges as follows:
     (a) The Plan is established voluntarily by the Company, is discretionary in
nature and cannot be regarded as a contractual employment condition, benefit or
other right in any way whatsoever. Thus, the Company may modify, amend, suspend
or terminate the Plan at the Company’s sole discretion at any time, unless
otherwise provided in the Plan or this Agreement. The Participant’s
participation in the Plan is voluntary.
     (b) The grant of the Units and the Shares is voluntary and occasional and
does not create any contractual or other right to receive future awards of Units
or benefits in lieu of Units even if Units have been awarded repeatedly in the
past. All decisions with respect to future grants of Units and/or Shares, if
any, are at the Company’s sole discretion.
     (c) The Units and the Shares are extraordinary items that do not constitute
compensation of any kind for services of any kind rendered to the Company or to
the Participant’s employer, and the Units are outside the scope of the
Participant’s employment contract, if any.
     (d) The Units and the Shares are not part of normal or expected
compensation or salary for any purpose, including but not limited to the
calculation of any severance, resignation, termination, redundancy, end of
service payments, bonuses, long-service awards, pension or retirement benefits
or similar payments, and in no event should be considered as compensation for,
or relating in any way to, past services for the Company or the Participant’s
employer.
     (e) The future value of the Shares underlying the Units is unknown and
cannot be predicted with certainty. If the Participant receives Shares upon
vesting, the value of such Shares may increase or decrease in value.
     (f) In consideration of the grant of the Units, no claim or entitlement to
compensation or damages arises from termination of the Units or Shares,
diminution in value of the Shares or termination of the Participant’s employment
by the Company or the Participant’s employer for any reason whatsoever and
whether or not in breach of local labor laws. The Participant irrevocably
releases the Company and his or her employer from any such claim that may arise.
If, notwithstanding the foregoing, any such claim is found by a court of
competent jurisdiction to have arisen, then, by accepting this Agreement, the
Participant is deemed irrevocably to have waived his or her entitlement to
pursue such claim.
     (g) Further, if the Participant ceases to be a employee for any reason
whatsoever and whether or not in breach of local labor laws, the Participant’s
right to vesting of the Units under this Agreement and the Plan, if any,
terminates effective as of the date that the Participant is no longer actively
employed by the Company and will not be extended by any notice period mandated
under local law. The Company has the exclusive discretion to determine when the
Participant is no longer actively employed for purposes of this Agreement and
the Plan.

3



--------------------------------------------------------------------------------



 



10. Imposition of Other Requirements. The Company reserves the right to impose
other requirements on the Participant’s participation in the Plan, on the Units
and on any Shares acquired under the Plan to the extent the Company determines
it is necessary or advisable in order to comply with federal, state, local,
foreign or provincial laws or to facilitate the administration of the Plan,
except that with respect to awards that are subject to Section 409A, to the
extent so permitted under Section 409A. Furthermore, the parties hereto agree to
execute such further instruments and to take such further action as may
reasonably be necessary to carry out the intent of this Agreement and the Plan.
11. Data Privacy Notice and Consent. The Participant understands that the
Company and its subsidiaries hold certain personal information about the
Participant, including the Participant’s name, home address and telephone
number, date of birth, social security number or identification number, salary,
nationality, job title, any Shares or directorships held in the Company, details
of all equity awards or any other entitlement to Shares awarded, canceled,
exercised, vested, unvested or outstanding in the Participant’s favor, for the
purpose of managing and administering the Plan (“Data”). The Participant hereby
explicitly and unambiguously consents to the collection, use and transfer, in
electronic or other form, of his or her Data by the Company and its subsidiaries
and affiliates and understands and agrees that the Company and/or its
subsidiaries will transfer Data amongst themselves as necessary for employment
purposes, including implementation, administration and management of the
Participant’s participation in the Plan, and that the Company and/or any of its
subsidiaries may each further transfer Data to E*Trade Financial Services, Inc.
or another stock plan service provider or other third parties assisting the
Company with processing of Data. The Participant understands that these
recipients may be located in the United States, and that the recipient’s country
may have different data privacy laws and protections than in the Participant’s
country. The Participant authorizes them to receive, possess, use, retain and
transfer the Data, in electronic or other form, for the purposes described in
this Section, including any requisite transfer to E*Trade Financial Services,
Inc., or such other stock plan service provider or other third party as may be
required for the administration of the Plan or the subsequent holding of Shares
on the Participant’s behalf. The Participant understands that he or she may, at
any time, request access to the Data, request any necessary amendments to it or
refuse or withdraw the consents in this Section, in any case without cost, by
contacting in writing his or her local human resources representative. The
Participant understands, however, that withdrawal of consent may affect the
Participant’s ability participate in or realize benefits from the Plan. For more
information on the consequences of refusal to consent or withdrawal of consent,
the Participant understands that he or she may contact his or her local human
resources representative.
12. Change in Control Events.
     (a) Upon the occurrence of a Change in Control Event (as defined below),
regardless of whether such event also constitutes a Reorganization Event (as
defined in the Plan), except to the extent specifically otherwise provided in
another agreement between the Company and the Participant, one-half of the
number of then unvested Units become vested if, on or before the first
anniversary of the date of the consummation of the Change in Control Event, the
Participant’s employment with the Company or the acquiring or succeeding
corporation is terminated for Good Reason (as defined below) by the Participant
or is terminated without Cause (as defined below) by the Company or the
acquiring or succeeding corporation.
     (b) For purposes of this Agreement, “Change in Control Event” means:
(i) the acquisition by an individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the United States Securities Exchange Act of
1934) (a “Person”) of beneficial ownership of any capital shares or equity of
the Company if, after such acquisition, such Person beneficially owns (within
the meaning of Rule 13d-3 promulgated under such Securities Exchange Act) 50% or
more of either (x) the then-

4



--------------------------------------------------------------------------------



 



outstanding ordinary shares of the Company (the “Outstanding Company Ordinary
Shares”) or (y) the combined voting power of the then-outstanding securities of
the Company entitled to vote generally in the election of the members of the
Supervisory Board (the “Outstanding Company Voting Securities”), except that for
purposes of this subsection (i), the following acquisitions do not constitute a
Change in Control Event: (A) any acquisition directly from the Company
(excluding an acquisition pursuant to the exercise, conversion or exchange of
any security exercisable for, convertible into or exchangeable for ordinary
shares or voting securities of the Company, unless the Person exercising,
converting or exchanging such security acquired such security directly from the
Company or an underwriter or agent of the Company), (B) any acquisition by any
employee benefit plan (or related trust) sponsored or maintained by the Company
or any corporation controlled by the Company, or (C) any acquisition by any
corporation pursuant to a Business Combination (as defined below) that complies
with clauses (x) and (y) of subsection (ii) of this definition; or
(ii) the consummation of a merger, consolidation, reorganization,
recapitalization or share exchange involving the Company or a sale or other
disposition of all or substantially all of the assets of the Company (a
“Business Combination”), unless, immediately after such Business Combination,
each of the following two conditions is satisfied: (x) all or substantially all
of the individuals and entities who were the beneficial owners of the
Outstanding Company Ordinary Shares and Outstanding Company Voting Securities
immediately before such Business Combination beneficially own, directly or
indirectly, more than 50% of the then-outstanding ordinary shares and the
combined voting power of the then-outstanding securities entitled to vote
generally in the election of the members of the Supervisory Board or the members
of the Board of Directors, as the case may be, of the resulting or acquiring
corporation in such Business Combination (which includes, without limitation, a
corporation that as a result of such transaction owns the Company or
substantially all of the Company’s assets either directly or through one or more
subsidiaries) (such resulting or acquiring corporation is referred to as the
“Acquiring Corporation”) in substantially the same proportions as their
ownership of the Outstanding Company Ordinary Shares and Outstanding Company
Voting Securities immediately before such Business Combination and (y) no Person
(excluding the Acquiring Corporation or any employee benefit plan or related
trust maintained or sponsored by the Company or by the Acquiring Corporation)
beneficially owns, directly or indirectly, 30% or more of the then-outstanding
ordinary shares of the Acquiring Corporation, or of the combined voting power of
the then-outstanding securities of such corporation entitled to vote generally
in the election of the members of the Supervisory Board or the members of the
Board of Directors, as the case may be, (except to the extent that such
ownership existed before the Business Combination).
     (c) For purposes of this Agreement, “Cause” means any (i) willful failure
by the Participant to perform his material responsibilities to the Company,
which failure is not cured within 30 days of written notice to the Participant
from the Company, or (ii) willful misconduct by the Participant that affects the
business reputation of the Company. The Participant is considered to have been
discharged for “Cause” if the Company determines, within 30 days after the
Participant’s termination, that discharge for Cause was warranted.
     (d) For purposes of this Agreement, “Good Reason” means (A) any significant
diminution in the Participant’s duties, authority or responsibilities from and
after the Change in Control Event, (B) any material reduction in base
compensation payable to the Participant from and after the Change in Control
Event, or (C) the relocation of the place of business at which the Participant
is principally located to a location that is greater than 50 miles from the
current site without the Participant’s consent. However, no such event or
condition constitutes Good Reason unless (x) the Participant gives the Company a
written

5



--------------------------------------------------------------------------------



 



notice of termination for Good Reason not more than 90 days after the initial
existence of the condition, (y) the grounds for termination (if susceptible to
correction) are not corrected by the Company within 30 days of its receipt of
such notice and (z) Participant’s termination of employment occurs within six
months after the Company’s receipt of such notice.
13. Section 409A.
     (a) This award is intended to comply with or be exempt from the
requirements of Section 409A and shall be construed consistently therewith.
Subject to Sections 10(f) and 11(d) of the Plan, the Company reserves the right,
to the extent the Company deems necessary or advisable in its sole discretion,
to unilaterally amend the Plan or this Agreement to prevent this award from
becoming subject to the requirements of Section 409A. However, the Company makes
no representations or warranties and has no liability to the Participant or to
any other person if any of the provisions of or payments under this award are
determined to constitute nonqualified deferred compensation subject to
Section 409A but do not satisfy the requirements of Section 409A.
     (b) If the Units are considered to be “nonqualified deferred compensation”
within the meaning of Section 409A, and the Participant is considered a
“specified employee” within the meaning of Section 409A, then notwithstanding
anything to the contrary in this Agreement, the Company shall not deliver to the
Participant any Shares required to be delivered upon vesting of Units that
occurs upon a termination of employment until the earlier of (i) the six-month
and one-day anniversary of the Participant’s termination of employment and
(ii) the Participant’s death. In addition, solely to the extent that the Units
are considered to be “nonqualified deferred compensation” and solely to the
extent that another agreement between the Participant and the Company provides
for vesting of the Units and delivery of the Shares upon a “change in control,”
such event must constitute a “change in control event” within the meaning of
Treasury Regulation Section 1.409A-3(i)(5)(i) in order for the Shares to be
delivered.
     (c) For purposes of Sections 12(a) and 13(b) of this Agreement,
“termination of employment” and similar terms mean “separation from service”
within the meaning of Section 409A. The determination of whether and when
Participant’s separation from service from the Company has occurred shall be
made in a manner consistent with, and based on the presumptions set forth in,
Treasury Regulation Section 1.409A-1(h). Solely for purposes of this
Section 13(c), “Company” includes all persons with whom the Company would be
considered a single employer under Section 414(b) and 414(c) of the Code.
14. Language. If the Participant receives this Agreement or any other document
related to the Plan translated into a language other than English, the English
version controls.
15. Electronic Delivery. The Company may, in its sole discretion, deliver any
documents related to current or future participation in the Plan by electronic
means. The Participant consents to receive such documents by electronic delivery
and agrees to participate in the Plan through an on-line or electronic system
established and maintained by the Company or a third party designated by the
Company.
16. Addendum. The Units and the Shares acquired under the Plan are subject to
any country-specific terms and conditions set forth in any addendum to this
Agreement or the Plan, and in the event of a conflict between this Agreement and
any such addendum, the addendum governs. If the Participant relocates his or her
residence to one of the countries included in any such addendum, the terms and
conditions of such applicable addendum apply to the Participant to the extent
the Company determines that the application of such terms and conditions is
necessary or advisable in order to comply with local law or facilitate the
administration of the Plan. Each such addendum, if any, constitutes part of this
Agreement.

6



--------------------------------------------------------------------------------



 



PARTICIPANT’S ACCEPTANCE
     By signing or electronically accepting this Agreement, the Participant
agrees to the terms and conditions hereof. The Participant hereby acknowledges
receipt of a copy of the Vistaprint N.V. 2011 Equity Incentive Plan.

7